Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 9, 2015

                                      No. 04-15-00010-CV

                                     Pedro MARQUEZ, Jr.,
                                           Appellant

                                                v.

                                      Lisa A. WATKINS,
                                            Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CC-14-89
                         Honorable Romero Molina, Judge Presiding


                                         ORDER
        On May 26, 2015, the court reporter filed a notification of late record stating that the
appellant owes $604 for preparation of the reporter’s record. Appellant filed a response
indicating that after paying the court reporter $300 on December 11, 2014, he has yet to receive
an itemized invoice for the remaining balance. Appellant asserts that he “is not withholding
payment” and is willing to pay the remaining balance owed on the fee for preparing the
reporter’s record once he receives an itemized invoice with the rates and fees of what he is being
billed for.

        The court reporter, Ms. Gay Richey, is ORDERED to provide written proof to this court
that she has provided appellant with an itemized invoice as requested by appellant within five
days of the date of this order.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court